Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0250240) in view of Related Art of the claimed invention.
As for claims 1 and 11, Lee et al. disclose in Figs. 1-7 or 10 (also see attached Fig. 3) and the related text an array substrate, comprising: 
a substrate body 400 comprising a display region (region where subpixels formed in ) and a non-display region (region outside the subpixels); and 
a plurality of first signal lines (vertical 140/220/230) arranged at the display region of the substrate body, each first signal line (vertical 140/220/230) comprising a first line segment S1, a second line segment S2, and a third line segment S3 arranged between, and connecting, the first line segment and the second line segment, wherein the plurality of first signal lines is arranged at intervals in a first (horizontal) direction (FIG. 1-3 or 10, attached Fig. 3); 

at least parts of subpixel units 100 are arranged at the first regions and the third regions (FIG. 1-3 or 10); and 
at least two adjacent second regions R2 have a same width in the first direction (FIG. 1-2), and with respect to the first region and the second region formed by two adjacent first signal lines in each of at least one group of two adjacent first signal lines, a width of the first region in the first direction is different from the width of the second region in the first direction (FIG. 1-3 or 10). 
Lee et al. do not disclose each second line segment is connected to a terminal connection line at a periphery of the non-display region of the substrate body adjoining the display region, a plurality of connection terminals connected to the terminal connection lines of the plurality of first signal lines respectively, wherein the plurality of connection terminals is arranged at intervals in the first direction, a total queue length of the plurality of connection terminals in the first direction is smaller than a total queue length of the plurality of first signal lines in the first direction. 
Related Art Fig. 1 of the claimed invention teach each second line segment (top portion of 3) is connected to a terminal connection line 4 at a periphery of the non-display region of the substrate body adjoining the display region (fig. 1 of claimed invention), a plurality of connection terminals 5 connected to the terminal connection lines 4 of the plurality of first signal lines respectively, wherein the plurality of connection 
Lee et al. and Related Art of the invention are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee et al. to include each second line segment is connected to a terminal connection line at a periphery of the non-display region of the substrate body adjoining the display region, a plurality of connection terminals connected to the terminal connection lines of the plurality of first signal lines respectively, wherein the plurality of connection terminals is arranged at intervals in the first direction, a total queue length of the plurality of connection terminals in the first direction is smaller than a total queue length of the plurality of first signal lines in the first direction as taught by Related Art of the claimed invention, in order to provide connections.

    PNG
    media_image1.png
    768
    767
    media_image1.png
    Greyscale


As for claim 2, Lee et al. disclose the array substrate according to claim 1, wherein all the second regions R2 on the substrate body have a same width in the first direction (fig. 1-3 or 10).

As for claim 3, Lee et al. disclose the array substrate according to claim 2, wherein in each group of two adjacent first signal lines (vertical 140/220) where the width of the first region is different from the width of the second region in the first 
The limitation of “preset” has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 4, Lee et al. disclose the array substrate according to claim 3, wherein the preset first signal line (vertical 140/220/230) is one of the two adjacent first signal lines, and the other first signal line 220 is a straight line extending in the second direction (fig. 1-3 or 10).  



As for claim 6, Lee et al. disclose the array substrate according to claim 3, wherein a width (in vertical direction) of the first line segment S1of the preset first signal line is greater than a width of the second line segment S2 of the preset first signal line (fig. 1-3).  

As for claim 7, Lee et al. disclose the array substrate according to claim 3, wherein a first subpixel unit 100G and a second subpixel unit 100B are arranged at two sides of each preset first signal line respectively (fig. 1-2), an area of the first subpixel unit 100G is smaller than an area of the second subpixel unit 100B, and each of the first line segment S1 and the third line segment S3 of the preset first signal line protrudes toward the first subpixel unit 100G relative to the second line segment S2 of the preset first signal line (fig. 1-2).  

As for claim 8, Lee et al. disclose the array substrate according to claim 7, wherein a width of a portion of the first line segment S1 of each preset first signal line protruding toward the first subpixel unit relative to the second line segment of the preset first signal line is positively correlated to a ratio of the area of the second subpixel unit to the area of the first subpixel unit (fig. 1-2).  


Lee et al. does not disclose a ratio of the area of the first subpixel unit to the area of the second subpixel unit is positively correlated to a value of (W1-(C1-a1))/(W1+(C1-b1)+(C2-b2)), where W1 represents the width of the second region in the first direction, C1 represents a vertical distance between an extension line of an edge of a second line segment of a preset first signal line, which is located between the first subpixel unit and the second subpixel unit and located away from the first subpixel unit, and an edge of a first line segment of the preset first signal line away from the second subpixel unit, C2 represents a vertical distance between an extension line of an edge of a second line segment of a preset first signal line, which is located between the second subpixel unit and the third subpixel unit and located away from the third subpixel unit, and an edge of a first line segment of the preset first signal line away from the second subpixel unit, a1 represents a width of the second line segment of the preset first signal line between the first subpixel unit and the second subpixel unit, b1 represents a width of the first line segment of the preset first signal line between the second subpixel unit and the third subpixel unit, and b2 represents a width of the first line segment of the preset first signal line between the second subpixel unit and the third subpixel unit.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a ratio of the area of the first subpixel unit to the area of the second subpixel unit as claimed, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 10, Lee et al. disclose the array substrate according to claim 2, wherein the second line segment S2 and the third line segment S3 each serve as a light-shielding layer 140 between two adjacent subpixel units (fig. 1-3).  

As for claim 12, Lee et al. disclose the array substrate according to claim 3, further comprising a plurality of second signal lines (horizontal 140/210/215) arranged on the substrate body and crossing the plurality of first signal lines (figs. 1-3 or 10), wherein the second line segment S2 of each preset first signal line extends across Page 5 of 7Preliminary Amendment for Docket No. BOE20311PCTUSeach second signal line (fig. 3 or 10), and the width (in vertical direction) of the second line 

As for claim 13, Lee et al. disclose the array substrate according to claim 12, wherein each second signal line (horizontal 140/210/215) extends in the second direction (fig. 1-3 or 10). 

As for claim 14, Lee et al. disclose the array substrate according to claim 12, wherein each first signal line is a data line or a VDD power source line, and each second signal line is a gate line (¶0037-0039).  

As for claim 15, Lee et al. disclose a display device (abstract) comprising the array substrate according to claim 1.

As for claim 16, Lee et al. disclose the array substrate according to claim 13, wherein each first signal line is a data line or a VDD power source line, and each second signal line is a gate line (¶0037-0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811